DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “may be” in line 2 of claim 5 is a relative term which renders the claim indefinite. The term “may be” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 5, line 2, the claim indicates that a “rotatable knob” may be rotatable, thus, it is unknown whether the “simultaneously adjust the zoom of the optical zoom lens and the focus of the digital camera of both image collection assemblies” really needs the “rotatable knob” for simultaneous adjustment.  Thus, deletion of the term “may be” is needed for eliminating ambiguity.
The term “may be” in line 4 of claim 10 is a relative term which renders the claim indefinite. The term “may be” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 10, line 4, the claim indicates that “adjustment knob” may be rotated in one direction, thus, it is unknown whether the “increase a spacing of the image sensors and an opposite direction to decrease the spacing” really needs the “adjustment knob” for performing the increase or decrease of spacing of the image sensors.  Thus, deletion of the term “may be” is needed for eliminating ambiguity.
The term “may be” in line 17 of claim 12 is a relative term which renders the claim indefinite. The term “may be” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 12, line 17, the claim indicates that a “rotatable knob” may be incrementally rotated, thus, it is unknown whether the “simultaneously adjust a zoom of the optical zoom lenses and the focus of the digital image sensors” really needs the “rotatable knob” for simultaneous adjustment.  Thus, deletion of the term “may be” is needed for eliminating ambiguity.
The term “may be” in line 4 of claim 16 is a relative term which renders the claim indefinite. The term “may be” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 16, line 4, the claim indicates that “adjustment knob” may be rotated in one direction, thus, it is unknown whether “to increase a spacing of the image sensors and an opposite direction to decrease the spacing” really needs the “adjustment knob” for performing the increase or decrease of spacing of the image sensors.  Thus, deletion of the term “may be” is needed for eliminating ambiguity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Swift (US 2005/0219685) in view of Izatt (US 2018/0008140).
Regarding claim 1, Swift discloses a three-dimensional viewing device for viewing a specimen (paragraph [63], Swift discloses stereoscopic vision for producing a three-dimensional imaging of a specimen, wherein paragraph [32], Swift discloses a microscope 100 for permitting the stereoscopic viewing), the viewing device comprising: 
a specimen platform for holding the specimen (paragraph [34], Swift discloses that platform or stage 120 is attached to the support arm 104, wherein the platform or stage 120 can include a frame 124 supporting a container 126, wherein paragraph [35], Swift discloses container 126 is a transparent container for containing or holding the specimen for examination); 
a support above the specimen platform (paragraph [32], Swift discloses that support arm 104 is attached to the base and extended upwardly to an upper portion of the head 106, wherein fig.1A-1B, Swift illustrates the support arm 104 is above the platform or stage 120); and 
a viewing head attached to the support above the specimen platform for viewing the specimen on the platform (paragraph [32], Swift discloses that head 106 is attached to the support arm 104, and that eyepiece 108 is attached to the head 106 for permitting the user to view the specimen above the platform or stage 120, wherein support arm 104 is attached to the base and extended upwardly to an upper portion of the head 106, wherein fig.1A-1B, Swift illustrates the support arm 104 is above the platform or stage 120), the viewing head comprising two image collection assemblies to create a magnified three-dimensional representation of the specimen (paragraph [32], Swift discloses that eyepiece 108 is a binocular eyepiece with two ocular pieces or two image collection assemblies, wherein paragraph [63], Swift discloses that eyepiece 108 is a binocular-body eyepiece, wherein the binocular body eyepiece comprises two ocular sections or two image collection assemblies for generating a stereoscopic vision for producing a three-dimensional imaging of a specimen).
Swift does not disclose the viewing head comprising two image collection assemblies that each independently render a magnified representation of the specimen from a different perspective to create a magnified three-dimensional representation of the specimen.  However, Izatt teaches the viewing head comprising two image collection assemblies that each independently render a magnified representation of the specimen from a different perspective to create a magnified three-dimensional representation of the specimen (paragraph [30], Izatt discloses a binocular head 102 for implementation on a surgical microscope, wherein there are two oculars or two image collection assemblies that each independently render a magnified representation of the specimen being imaged, and that image collection assembly 112 provides a representation of the imaged data to the left eye of the viewer and image collection assembly 114 provides a representation of the imaged data to the right eye of the viewer, wherein paragraph [40], Izatt discloses performing magnification of the specimen up to 10X or ten times the size of the specimen, and paragraph [41], Izatt discloses that 3D or three dimensional viewing device for displaying a three-dimensional view of the specimen by creating a vergence between the right image and left image to provide a stereoscopic 3D effect for viewing the image of the specimen).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Swift and Izatt together as a whole for providing compact stereoscopic display for high speed, real-time viewing of three-dimensional image data during surgical procedures (Izatt’s paragraph [29]).
	Regarding claim 4, Swift discloses further comprising a light source for illuminating the specimen (paragraph [37], Swift discloses that illuminators 128 and 130 are implemented for illuminating the platform or stage 120, wherein paragraph [34], Swift discloses that platform or stage 120 is attached to the support arm 104, wherein the platform or stage 120 can include a frame 124 supporting a container 126, wherein paragraph [35], Swift discloses container 126 is a transparent container for containing or holding the specimen for examination, and thus, Swift discloses illuminating the specimen that is held on the transparent container 126).
Allowable Subject Matter
Claims 2, 3, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488